DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references throughout the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they cannot be properly reproduced.  Note that the scanned drawings are full of scan marks, non-solid lines, unreadable text and lack of visual clarity.  Please note MPEP 608.02 V (Drawing Standards) wherein it states that “Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well defined”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” have been used to designate both “needle bar shifting apparatus” (Fig. 1B) and “step 32” (Fig. 3).  Additionally, reference character “34” has been used to designate both “encoder” (Fig. 1B) and “step 34” (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 3, 5, 6, 8, 9 and 10 are objected to because of the following informalities:  
Within the seventh line of claim 1, the applicant recites, “computing yarn consumption by needle”.  In order to avoid any lacking of clarity issues, the examiner suggests replacing the recitation with “computing yarn consumption for each needle” which is consistent within applicant’s specification.  Claims 3, 5, 6, 8, 9 and 10 also . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites “designating a production target”.  It is unclear what represents a “production target”.  Is a “production target” a specific length?  If so, which length and of what?
Claim 1 recites the limitation "the pattern" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, regarding claim 1, the recitation “optimizing the cost of labor for yarn rewinds and cost due to yarn waste from yarn cones having excess lengths of yarn to determine the desired weight of yarn for cones for the group of yarns” is indefinite because it is not clear how the costs of both labor and yarn waste are optimized or used to determine or calculate “the desired weight of yarn for cones for the groups of yarns”.  optimized” as claimed in claim 1.  Is there are formula that calculates different costs values which translates to a particularly desired weight of yarn for cones for the group of yarns?
Regarding claim 2, the applicant recites “for each group of yarns used in the pattern”.  This recitation is unclear because only a single “group of yarns” has been introduced in the parent claim.  Is the pattern composed of multiple groups of yarns or can it be composed of a single group of yarns?   
Claim 7 recites the limitation "the grouping of yarns" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the applicant recites, “after computing yarn consumption by needle for a group of yarns”; however, parent claim 1 only recites, “computing yarn consumption by needle”.  Nowhere in claim 1 does it state that the computation of yarn consumption by needle is for a group of yarns.  Therefore it is unclear how a/the group can be divided as further claimed in claim 9.  Is the group of yarns the same as the group selected within the next step of claim 1, “selecting a group of yarns for analysis”?
All remaining claims are also rejected under 35 U.S.C. 112(b) based on their dependency for one of the above rejected claims.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2017/0204546 discusses optimized yarn consumption for tufted patterned textiles and both US 2009/0260554 and US 2005/0188905 discuss various control functions associated with a pixel-mapped design file within a tufting machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732